Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

ANTHONY C. LAWRENCE                                 GREGORY F. ZOELLER
Anderson, Indiana                                   Attorney General of Indiana

                                                    ANDREW R. FALK
                                                    Deputy Attorney General

                                                                                  FILED
                                                    Indianapolis, Indiana

                                                                                  Aug 15 2012, 9:25 am



                               IN THE                                                   CLERK
                                                                                      of the supreme court,


                     COURT OF APPEALS OF INDIANA                                      court of appeals and
                                                                                             tax court




LLOYD W. MEZICK,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 48A02-1112-CR-1170
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                    APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable David A. Happe, Judge
         Cause No. 48D04-0907-FD-238, 48D04-1003-FD-72, and 48D04-1003-FC-73



                                         August 15, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
        Lloyd M. Mezick appeals his sentences for nonsupport of a dependent child,1 a

Class C felony; possession of a controlled substance,2 a Class D felony; intimidation,3 a

Class D felony; resisting law enforcement,4 a Class A misdemeanor; battery on a police

officer,5 a Class A misdemeanor; and two counts of public intoxication,6 Class B

misdemeanors, claiming that his aggregate sentence of twelve years with six years

executed at the Indiana Department of Correction, four years executed at the Madison

County Work Release Center, and two years suspended to probation was inappropriate in

light of the nature of his offenses and his character.

        We affirm.

                            FACTS AND PROCEDURAL HISTORY

            Mezick entered into a plea agreement by which he pleaded guilty to each of the

above counts and was referred to the Madison County Mental Health Court Program. In

the event that he successfully completed the terms and conditions of the program, all of

the charges would be dismissed. Mezick did not successfully complete the program. He

failed to appear for drug screens, missed treatment appointments, and was discharged

from treatment.


        1
            See Ind. Code § 35-46-1-5.
        2
            See Ind. Code § 35-48-4-7.
        3
            See Ind. Code § 35-45-2-1.
        4
          See Ind. Code § 35-44-3-3 (repealed by P.L. 125-2012, §53 effective July 1, 2012 and recodified
at Ind. Code § 35-44.1-3-1 by P.L. 126-2012, §54 effective July 1, 2012).
        5
            See Ind. Code § 35-42-2-1.
        6
            See Ind. Code § 7.1-5-1-3.

                                                   2
       In sentencing Mezick, the trial court noted that his criminal history consisting of

seven felony convictions, thirteen public intoxication convictions, five drunk driving

convictions, and ten probation violations, and his failure to complete the drug program

were aggravating factors; that Mezick’s mental health was a mitigating circumstance; and

that the aggravators outweighed the mitigators.

                             DISCUSSION AND DECISION

       Indiana Appellate Rule 7(B) authorizes appellate courts to “revise a sentence

authorized by statute if, after due consideration of the trial court’s decision, the Court

finds the sentence is inappropriate in light of the nature of the offense and the character of

the offender.” The burden is on the appellant to persuade this court that the sentence is

inappropriate. Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007).

       Here, assuming without deciding that the nature of Mezick’s offenses is

unremarkable, Mezick has failed to satisfy his burden regarding his character. Mezick’s

criminal history is extensive.     As shown by the above criminal history, repeated

opportunities for reformation were unavailing including the opportunity to participate in

the Drug Treatment Court program in this case. While Mezick’s mental illness was a

significant factor, Mezick’s failure to take advantage of repeated treatment opportunities

mitigates against such factor.

       Affirmed.

NAJAM, J., and MAY, J., concur.




                                              3